ADVISORY ACTION
Applicant’s AFCP2.0 submission, filed 8 March 2021 in response to the Final Office action mailed 7 January 2021, has been entered and Applicant’s reconsideration arguments have been fully considered (see below). As per Applicant’s entered claim amendments claims 1, 8 and 10-24 are pending, wherein claim 10 has been amended, claims 1, 8 and 19-24 are as presented previously, claims 11-18 are as originally filed, and claims 2-7 and 9 were cancelled by previous amendment(s).

Response to Arguments
The Office’s position regarding the priority date of claims 10 and 20 is maintained. Applicant’s reconsideration arguments (Remarks, page 5-6) have been fully considered but were not found persuasive. 
Applicant’s arguments are not found persuasive. As Applicant admits the (parent) specification does not specifically describe the arrows. The parent specification does not provide adequate/sufficient support for a claim of priority to the substantive limitation of “perpendicular flow” as claimed in the instant claims. The unlabeled arrows on the general schematic of Fig 1 of the parent merely indicate flow in or flow out and the specification contains no indication that these are horizontal or vertical flows, or are flows within the same plane or out of plane, as asserted by Applicant. 


The 35 U.S.C. 103 rejection of claims 1, 8 and 21-24 as unpatentable over Schreyer et al. (EP 2698176 A1) in view of Kreck (US 8,308,787) is maintained. 
Applicant disagrees with the Examiner’s position that the purity and quality of water are result-effective variables (Remarks, pages 7-9). It is noted that Schreyer teaches the water is filtered (FIG 2; [0029]), is treated with a disinfectant (readable over “sterile”) (abstract; [0014]-[0016]; [0026]-[0032]), and is of standardized quality and cleanliness ([0016]). Schreyer further teaches the water is of a ‘required quality’ and may contain contaminants that are unavoidable ([0016]), thus implying that avoidable contaminants may be removed. As such, Schreyer recognizes that the quality and type of the water used is result-effective. 
As such, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results. At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the quality and purity of the water and would have been motivated to do so, outside of the fact that Schreyer says to, i) in order to utilize water containing little to no contaminants, ii) in order to reduce the risk of introducing undesired/hazardous materials to the patient or damaging the heat exchanger or any other part of the circuit, and/or iii) to reduce/remove contaminants from water which may react with the disinfectant and lower/reduce its effectiveness (see rejection).
Applicant argues i) and ii) are “removed from being issues” because Schreyer teaches that the blood side and the temperature control liquid side are strictly separated from each other. This is not persuasive. Schreyer may teach the blood side and must be filtered and should contain only unavoidable contaminants. Further, Schreyer teaches microbial contamination is of concern and should be avoided ([0005]) and teaches treating the water with disinfectants (see above). Schreyer also teaches that while the strict dual circuit acts to inhibit diffusion or leaking between the circuits as much as possible, such diffusion/leaking may still occur and thus care must be taken to avoid health risks stemming from the temperature control liquid ([0003]; [0014]). Schreyer specifically notes that avoiding both the introduction of undesired/hazardous materials to the patient and damage to the heat exchanger or any other parts of the circuit due to the contents of the temperature control liquid, i.e. water, is of concern ([0014]). As such, by Schreyer’s own teachings the presence of a separated blood side and temperature control liquid side does not remove i) and ii) from being issues and are in fact issues of explicit concern to Schreyer.
Applicant argues that iii) is “removed from being an issue” because Schreyer teaches that tap water, which Applicant argues is preferred by Schreyer, may be used and thus ‘contaminants are not a problem’. It is noted that Schreyer does not explicitly state that tap water is preferred, merely that it is suitable, and even assuming Schreyer did, a preferred embodiment does not constitute a teaching away from a broader disclosure or nonpreferred embodiment (MPEP 2123). Furthermore, as noted above Schreyer teaches the water is filtered (FIG 2; [0029]), is treated with a disinfectant (readable over “sterile”) (abstract; [0014]-[0016]; [0026]-[0032]), and is of standardized quality and cleanliness ([0016]). Schreyer further teaches the water is of a ‘required quality’ and may contain contaminants that are unavoidable ([0016]), thus implying that is result-effective. 
Use of tap water by Schreyer does not negate the broader teachings nor does tap water by itself render the water used non-result-effective. Applicant argues that nowhere does Schreyer recognize purity of water to be a parameter that affected the results of their system. This is not persuasive as Schreyer teaches water must be of a certain quality ([0016]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that tap water teaches away from the modification asserted by the Examiner. This is not persuasive. As noted above a preferred embodiment does not constitute a teaching away. Further, Schreyer does not criticize, discredit or otherwise discourage the solution (MPEP 2123) but rather specifically teaches contamination, quality and purity of the water to be of concern. 
Applicant argues that one of ordinary skill would not be motivated to include the propylene glycol of Kreck in the temperature control liquid of Schreyer (Remarks, pages 9-11). As set forth in the rejection: at the time of filing a person having ordinary skill in 
Applicant argues Kreck uses glycol to reduce bacterial growth and that because Schreyer has a strict separation between the blood side and temperature control liquid side the possibility of bacteria in the cooling fluid would not be of the same concern. While reduction of bacterial growth is not the basis of the rejection, it is noted i) Schreyer specifically invites the inclusion of other substances than water ([0016]) and further disinfecting agents ([0014]), and ii) Schreyer is concerned with inhibition/reduction of microbial contamination ([0050]) and with the potential for leaking/diffusing across the blood-temperature control circuits ([0003]; [0014]). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Kreck uses propylene glycol in order to achieve cooling below 0°C and further that Schreyer teaches extracorporeal circulation which “would be kept above 0°C”. It is noted that neither the instant claims nor the primary reference of 
Applicant asserts that one of ordinary skill ‘understands’ that extracorporeal circulation does not involve temperatures nearing 0°C and cites a Saad reference, which Applicant fails to properly make of record. Simply put, neither the instant claims nor Schreyer exclude any temperature of operation. Applicant’s citation of an external reference, based upon intended use, does not serve to imply limitations to the instant claims that are not present. 
The primary reference of Schreyer explicitly invites the inclusion of further disinfectants ([0014]) and of other substances different from water which can be used as temperature control liquids ([0016]). The secondary reference of Kreck teaches that propylene glycol is known to be useable in temperature control liquids for circulation with the human body, and as noted by Applicant Kreck also teaches inclusion of glycols for the purpose of microbial inhibition. One of ordinary skill in the art having been appraised of the teachings of Schreyer would have found it obvious to look to Kreck for said further disinfectants and for said substances different from water which can be used as temperature control liquids. 
In response to applicant's repeated argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The 35 U.S.C. 103 rejection of claims 10-20 as unpatentable over Schreyer et al. (EP 2698176 A1) in view of Kreck (US 8,308,787) is maintained. Applicant’s reconsideration arguments (Remarks, pages 12-13) have been fully considered but were not found persuasive. Note that the as-amended claim 10 recitation directed to sterile, filtered, and demineralized water is met by Schreyer in the same manner as the recitation is met in the rejection of claim 1.
Applicant’s arguments (Remarks, page 12) to the combination of Schreyer and Kreck regarding sterile, filtered and demineralized water and regarding propylene glycol have been substantially responded to above. 
Applicant argues (Remarks, page 12-13) the Examiner’s position that arrangement of tubing could be optimized and is thus obvious. Applicant further argues the Examiner has not provided motivation or rational. This is not persuasive (see rejection). 
As set forth in the rejection: while Schreyer does not specifically teach perpendicular tubing as recited (claims 10 and 20), it would have been obvious to one of ordinary skill to arrange the tubing as claimed so as to, at least, optimize ease-of flow of the temperature control liquid. Further, it would be obvious to rearrange the tubing of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 
Schreyer teaches the temperature control device and heat exchanger are connected to the circuits/conduits via exchangeable hoses or tubes ([0004]), teaches heat can be exchanged between the temperature control liquid on the temperature control liquid side and the blood on the blood side ([0008]), and further teaches the temperature control device is configured for heating and/or cooling the temperature control liquid to be introduced into the heat exchanger for human body temperature control during extracorporeal circulation ([0009]). As such, Schreyer teaches configuring the hoses, tubes and/or conduits, the temperature control device and the heat exchanger in order to allow desired heat exchange. It is assumed one of ordinary skill would not desire a complicated, flow-inhibiting arrangement or an arrangement which would result in reduced heat exchange (such as parallel heat exchange). Further, one of ordinary skill in the art would recognize that cross current heat transfer (i.e. perpendicular) would be optimal for heat transfer. 
In response to applicant's repeated argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The provisional nonstatutory obviousness type double patenting rejection of claims 1, 8 and 10-24 as unpatentable over claims 1, 4-6, 8 and 10-24 of copending Application No. 15/931,511 is maintained. Applicant’s request to hold the rejection in abeyance (Remarks, pages 13-14) is acknowledged. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/Primary Examiner, Art Unit 1767